BY THE COURT
Our attention is called to an application for rehearing filed herein by counsel for plaintiff in error. This application was not filed within the rule of this court, namely, Rule XIII which provides among other-*211things, that an application must be made within ten days after the decision is announced and one copy shall be sent to each judge. Notwithstanding the failure of counsel for plaintiff in error to adhere to the rule, we have considered the application upon its merits and upon such consideration are of opinion that the original decision should be adhered to and the application for rehearing denied.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.